Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2022 has been entered.
 
Status of the Application
This Non-Final Office Action is in response to Application Serial 17/234,924. In response to the Examiner’s action dated September 14, 2022, Applicant in response filed amendments mail dated November 02, 2022.   Applicant amended claims 1, 2, 3, 4, 7, 8, 9,  and 10. Claims 1 -10 are pending in this application.   

Response to Amendments
Regarding the 35 U.S.C. 101 rejection. The claims are examined in light of 35 U.S.C. 101. The claims are rejected under 35 U.S.C. 101, see below.

 Regarding the 35 U.S.C. 102 rejection The Applicant’s amendments are not persuasive. The claims  1, 2, 8-10 remain rejected under 35 U.S.C. 103, see below.  

Regarding the 35 U.S.C. 103 rejection.  The Applicant’s amendments were examined in light of 35 U.S.C. 103. The claims are rejected under 35 U.S.C. 103, see below.

Response to Arguments
Claim Rejection Under 35 U.S.C. 101
On pages 7-9 of the Applicant’s arguments, the Applicant traverses, “... claim 1 has been amended so as to overcome the rejection under 35 U.S.C. 101 …even if the claimed subject matter is regarded as the abstract idea, the claims 1 is a practical application in Step2A of 2019 Revised Patent Subject Matter. … the function of sharing information among the plurality of devices provided by the conventional chat server, the combination of additional elements of an information device, an event management server, a first terminal device and a second terminal device defined in claim 1 enables an improved chat server with the function of collecting and analyzing information from a plurality of devices communicating with the chat server, Therefore, claim 1 recited an improvement in the functioning of the conventional chat server.  Furthermore, for Step 2B of 2019 Revised Patent Subject Matter, the MPEP 2106.05  …Bascom Global …. Inventive concept may be found in the non-conventional and non-generic arrangement of component that are individually well known and conventional … As an example, neither the cited reference Malik, Jon nor Lamons teach or suggest, among other things, the claimed feature of: request an event management server to register the plurality of dates and times in schedules for the plurality of invitees, the plurality of invitees being some of a plurality of users registered in the event management server and the schedules being included in a user schedule table for the plurality of users stored in the event management server, … Therefore, it is respectfully noted that an information processing device, for implementing a chat server, comprising circuitry for performing at least the above claimed feature is non-conventional. In view of the claimed features, claim I recites an inventive concept.  Thus, it is respectfully submitted that the rejection over claim 1 under 35 U.S.C. §101 should be withdrawn because the amended claim 1 passes at least one of the step 2A or the step 2B. Claims 9 and 10 have been amended so as to recite substantially the same features as claim 1. Thus, for the same reasons as claim 1, claims 9 and 10 should overcome the rejection under 35 U.S.C. §101. 
Claims 2-8 also should overcome the rejection under 35 U.S.C. §101 at least because of their dependencies. 


Examiner respectfully disagrees with the Applicant’s arguments.  The claims 1-10 are examined under the 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance.  The claims are directed to an abstract idea.  The claims do not integrate the abstract idea into a practical application. The claims do not recite a technical improvement.  The Applicant is encouraged to review the additional elements recited in the additional explanation of chat server section of the Applicant’s specification.  Examiner points the Applicant to the specification p.11 lines 3-10 disclosing the “ … chat server 10 is implemented by one or more information processing devices (computer system), each being installed with a general-purpose server OS or the like…”, and thus, the claim features when considered as a combination, are conventional. The Examiner rejects claims 1-10 under 35 U.S.C. 101, see below.


Claim Rejection Under 35 U.S.C. 102
On pages 9- 11 of the Applicant’s arguments, the Applicant traverses, “… Claim 1 as amended recites, request an event management server to register the plurality of dates and times in schedules for the plurality of invitees, the  plurality of invitees being some of a plurality of users registered in the event management server and the schedules being included in a user schedule table for the plurality of users stored in the event management server,  As will be explained below, at least this feature is a distinction over Malik. In rejecting claim 1, the Examiner appears to rely on paragraphs [0064] and [0076] of Malik concerning the above claimed feature.  Malik discloses that: 
[0064]...the event management component 108 can employ one or more external resources 322 (e.g. external data sources, search engines, or applications) to gather information needed to answer an invitee's or sponsor's question about an event, to coordinate invitees and facilitate communication between invitees, and to suggest changes or updates to an event.  [0076]...external data source 322 can include one or more databases and/or applications configured to retrieve information from the one or more databases openly available and accessible over one or more networks 114.  Malik only discloses the event management component can employ one or more external resources including one or more databases to gather information in order to suggest changes or updates to an event. Nowhere in the specification and drawings, does Malik teach or suggest that the event management component registers the plurality of dates and times for the candidate event in schedules of users stored in the databases included in the external data source.  Accordingly, the subject matter of claim 1 is distinction over Malik.  With respect to the above claimed feature, the Office Action on page 5 refers to Lamons (US 2016/0,098,687 Al). Lamons discloses that [0067]...the system (101) comprises at least one user (103A) who may have at least one associated calendar (105A) using a computer (109A) to communicate with a server (113) over a communication network (107) to schedule at least one event.  However, Lamons only discloses a computer to communicate with a server over a communication network. Nowhere in the specification and drawings, does Lamons teach or suggest that the user communicates with a server over an information processing device for implementing a chat server, the chat server providing an information sharing system between a plurality of devices. Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claim 1 noted above, at least one claimed element is not present in Malik or Lamons. Hence, neither Malik nor Lamons anticipates claim 1.  Claims 2 and 8 depend from amended claim 1, and so at least similarly distinguish over Malik or Lamons. Claims 9 and 10 have been amended so as to recite substantially the same features as claim 1. Hence, neither Malik nor Lamons anticipates claims 2, 8-10.  In view of the foregoing discussion, the rejection of claims 1, 2, 8-10 is overcome. Accordingly, withdrawal of the rejection is respectfully requested. …”.

Examiner respectfully acknowledges the Applicant’s arguments. The applicant’s amendments necessitate grounds for a new rejection.   The claims 1-10 are rejected under 35 U.S.C. 103, see below.


Claim Rejection Under 35 U.S.C. 103
On pages 9 - 10 of the Applicant’s arguments, the Applicant traverses, “… Claims 3-7 ultimately depend from amended claim 1, and thus incorporates all the features of amended claim 1. A basis for how Malik is deficient with respect to claim 1 has been discussed above. Jon cited to reject claims 3-7 does not cure this deficiency. …Jon only discloses that a mobile device of the organizer accesses the invitee's calendar by accessing a server. Nowhere in the specification and drawings, does Jon teach or suggest that the organizer communicates with a server over an information processing device for implementing a chat server, the chat server providing an information sharing system between a plurality of devices.  Accordingly, the noted feature of amended claim 1 is a distinction over the asserted combination of Malik and Jon.  In view of the distinction of the noted feature of amended claim 1, at least one claimed element in claims 3-7, which ultimately depend from amended claim 1, is not present in the asserted combination of Malik and Jon.  In view of the forgoing discussion, the rejection of claims 3-7 is overcome.  Accordingly, withdrawal of the rejection is respectfully requested. …”.

Examiner acknowledges the Applicant’s arguments.  The Applicant’s amendments to the claims necessitate grounds for a new rejection. The claims 1-10 are rejected under 35 U.S.C. 103, see below.


 
Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 9 and 10) recite, “ … 5 receive a registration request for a candidate event from[[ ,]] … the registration request including identification information corresponding to a plurality of invitees[[users]] to the candidate event and information on a plurality of dates and times for the candidate event, … , request … the plurality of dates and times in [[user ]]schedules for the plurality of invitees[[users]], the plurality of invitees being some of a plurality of users registered … and the [[user ]] schedules being included in a user schedule table for the plurality of users stored … , transfer the plurality of dates and times to … corresponding to the plurality of invitees respectively, receive information about whether or not to attend the candidate event from … , determine one of the plurality of dates and times as a fixed schedule based on the information received … , and request … to delete the plurality of dates and times in schedules for the plurality of invitees  other than the one determined as the fixed schedule......”.  Claims 1-10 in view of the claim limitations, are directed to the abstract idea of  “…  5 receive a registration request for a candidate event from … the registration request including identification information corresponding to a plurality of invitees to the candidate event and information on a plurality of dates and times for the candidate event, … , request … the plurality of dates and times in schedules for the plurality of invitees, the plurality of invitees being some of a plurality of users registered … and the schedules being included in a user schedule table for the plurality of users stored … , transfer the plurality of dates and times to … corresponding to the plurality of invitees respectively, receive information about whether or not to attend the candidate event from … , determine one of the plurality of dates and times as a fixed schedule based on the information received … , and request … to delete the plurality of dates and times in schedules for the plurality of invitees  other than the one determined as the fixed schedule .....”.     

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite,  “…  5 receive a registration request for a candidate event from … the registration request including identification information corresponding to a plurality of invitees to the candidate event and information on a plurality of dates and times for the candidate event, … , request … the plurality of dates and times in schedules for the plurality of invitees, the plurality of invitees being some of a plurality of users registered … and the schedules being included in a user schedule table for the plurality of users stored … , transfer the plurality of dates and times to … corresponding to the plurality of invitees respectively, receive information about whether or not to attend the candidate event from … , determine one of the plurality of dates and times as a fixed schedule based on the information received … , and request … to delete the plurality of dates and times in schedules for the plurality of invitees  other than the one determined as the fixed schedule ….,”  are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… An information processing device for implementing a chat server, the chat server providing an information sharing system between a plurality of devices. comprising circuitry configured to”, “a first terminal device,”, “the first terminal device corresponding to an event host”, “an event management server”, “in the event management server”, “the plurality of second terminal devices”, “from the plurality of second terminal devices”, “in the event management server”, “a plurality of second terminal devices”, “the event management server”, …” in claim 1; “ the information processing device”, “the second terminal device”, “the first terminal device” in claim 2;   “the information processing device” , “ the circuitry”, “the event management server,”, “the first terminal device” claim 3;   “the information processing device”, “the circuitry”, “the event management server”, “the first terminal device”, “by the first terminal”, claim 4;  “the information processing device”, “the circuitry”, “the event management server” in claim 5; “the information processing device”, “the first terminal device”, in claim 6; “the information processing device” , “the event management server ”,  “the first terminal device”, “the circuitry” in claim 7; “ a scheduling system”, “the information processing device”, “a terminal device configured to display a screen” in claim 8; “ An event scheduling method performed by a chat server providing an information sharing system between a plurality of devices, comprising:”,  “a first terminal device”,  “an event management server”, “a plurality of second terminal devices”,  in claim 9;  “A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors of a chat server providing an information sharing system between a plurality of devices, causes the processors to perform a method, comprising”, “a first terminal device”, “an event management server”, “ a plurality of second terminal devices ...”, in claim 10; the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., a scheduling method using a first terminal and a second terminal) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the receive … identification information, request… the plurality of events, …request .,. delete the plurality of events…  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification page 8 lines 2-7 (describing the electronic device 70 …, a videoconferencing function, video conferencing terminal, a personal computer) and  p. 13 -14 ,all , describing ( provides examples of electronic devices include an electronic whiteboard. A multifunction peripheral, a projector, a digital signage, and a digital camera).


Furthermore, with respect to the receive … identification information, request… the plurality of events, …request .,. delete the plurality of events these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., scheduling and event executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamons (US 2016/0098687 A1) in view of Malik (US 2014/0,164,525 A1)


Lammons teaches:
An information processing device for implementing a chat server, the chat server providing an information sharing system between a plurality of devices comprising circuitry configured to receive a registration request for a candidate event from[[ ,]] a first terminal device, the registration request including identification information corresponding to a plurality of invitees[[users]] to the candidate event and information on a plurality of dates and times for the candidate event, 
Lammons [025] discloses a method for privately scheduling a meeting between two users at a mutually available time without the use of a human intermediary and without specifying a candidate time for such meeting, the method comprising: providing a scheduling server communicating over a network with an inviting user calendar system and an invitee user calendar system; 
Lammons [026]-[027] teaches the selecting, the scheduling server chooses a plurality of candidate times for the meeting, each candidate time in the plurality of candidate times being chosen because the inviting user is available for the meeting as indicated in the received inviting user calendar data, and the invitee user is available for the meeting as indicated in the received invitee user calendar data at the candidate time (a date and time of day); and wherein, in the causing to be scheduled in the invitee user calendar system; the scheduling server transmits to the invitee user an invitation to the meeting, the transmitted invitation including each candidate time in the plurality of candidate times; … the received acceptance indicating a candidate time in the plurality of transmitted candidate times accepted by the invitee user., Lammons [026]-[027], [070]

Lammons [067], [Figure 1], [Figure 5] discloses FIG. 1, the system (101) comprises at least one user (103A) who may have at least one associated calendar (105A) using a computer (109A) to communicate with a server (113) over a communication network (107) to schedule at least one event. FIG. 1 will be described with reference to a user case in which all users (103A, 103B) to (103n) are registered users of the scheduling system described herein, and have shared or otherwise made available to the scheduling system each user's (103A, 103B . . . 103n) respective calendar (105A, 105B . . . 105n).

Lammons [0111], [Figure 1] discloses scheduling server (119) may send a notification to the invitee user (103B) or, alternatively, all other users (103), such as where the accepting user (103) is one of several invitee users. 

Lammons [0126] teaches user behavior may additionally or alternatively comprise messaging communication with other users via chat and messaging features associated with the system.

Lammons [0146] teaches a last-minute change delaying the start time by 15 minutes and switching the visiting team to a different room is recorded in the SDO for the event, and those changes automatically appear in each of the invitees' schedules. Further, a user (such as the meet planner or a coach) can splash the pool with the message that the start time has been delayed or the locker room has been changed, or the system may provide a generic message stating that the event information has changed, and this can be relayed to individual users via, preferably, push notification or push messaging, and/or a text or e-mail or other notification communication.

the first terminal device corresponding to an event host, request an event management server to register the plurality of dates and times in [[user ]] schedules for the plurality of invitees[[users]], the plurality of invitees being some of a plurality of users registered in the event management server and the [[user ]]schedules being included in a user schedule table for the plurality of users stored in the event management server, transfer the plurality of dates and times to a plurality of second terminal devices corresponding to the plurality of invitees respectively, 


Lammons [026] discloses the received acceptance indicating a candidate time (a date and time of day) in the plurality of transmitted candidate times accepted by the invitee user.
Lammons [070] discloses inviting user (103A) identifies the invitee users (103B) to (103n) with whom inviting user (103A) would like to meet and invitee users (103B) to (103n) receive an invitation from a scheduling server (119) suggesting one or more times, dates, and/or places.
Lammons [067] discloses FIG. 1 will be described with reference to a user case in which all users (103A, 103B) to (103n) are registered users of the scheduling system.
Lammons [0111] discloses after the invitee user (103B) accepts (211B) the candidate meeting, the scheduling server (119) schedules (217A) and (217B) the meeting on each user's (103A) and (103B) respective calendar (105A) and (105B) at the date, time, and/or place proposed in the candidate meeting.


receive information about whether or not to attend the candidate event from the plurality of second terminal devices, determine one of the plurality of dates and times  … on the information received from the plurality of second terminal devicesthe event management server to delete the plurality of dates and times in schedules for the plurality of invitees other than the one determined as the fixed schedule.

Lammons [073], [Figure 1] discloses each user (103) may accept or decline the invitation. In the typical case, the invitation will be, at a minimum, for a time, place, and/or location for which calendar data (105) for each of the users (103) indicates that the user (103) associated with that calendar (105) is not already scheduled. If each of the users (103) accepts the invitation, the server (119) will schedule (or cause to be scheduled) the event on each user's (103) associated calendar (105). 

Lammons [074], [Figure 1] discloses FIG. 1, if at least one user (103) declines the invitation, the system may do at least one of: retract the invitation as to all users (103), determine a second candidate meeting, or send a second invitation to users (103) for the second candidate meeting. In an alternative embodiment, when an invitee user (103B) to (103n) declines, the inviting user (103A) has the option of either scheduling the candidate meeting with the invitee users (103B) to (103n) who accepted (and thus accepting that the declining users will not attend), or requesting a second candidate meeting.

Although highly suggested, Lammons does not explicitly teach:
“… as a fixed schedule based ..”

Malik teaches:
“… as a fixed schedule based ..”

Malik teaches the invitee regulation component 312 can send messages to invitees on a programmed schedule indicating that they have confirmed attendance (fixed schedule) to an upcoming event and that the event is still scheduled to take place., Malik [084]  

Malik teaches the event management server 102 can collate the invitee responses … for the event that the majority of the invitees are agreeable with. In turn, the sponsor can solidify a date, time and/or location for the event and instruct the event management server to proceed to generate a formal event and to manage the event (fixed event) ., Malik [049]

Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Malik teaches event management operations. It would have been obvious prior to the effective filing date to combine,  scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with the event management protocol instructions indicat[ing] how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, to  push event update reports to the event sponsor having summarized information about the progress and management of an event on a scheduled basis.  Malik [024]


Regarding Claim 2, (Currently amended) 

The information processing device of claim 1, wherein the circuitry further aggregates, for each of the plurality of dates and times, the number of the plurality of second terminal devices which sent information about attending the candidate event, and determines the one of the plurality of dates and times corresponding to a largest number among the aggregated result

Lammons [026]-[027], [070] and Lamons [0111] discloses after the invitee user (103B) accepts (211B) the candidate meeting, the scheduling server (119) schedules (217A) and (217B) the meeting on each user's (103A) and (103B) respective calendar (105A) and (105B) at the date, time, and/or place proposed in the candidate meeting. The scheduling server (119) then sends a notification communication (219A) and (219B) to each user (103A) and (103B) that the meeting has been accepted and is scheduled.

Although highly suggested, Lammons does not explicitly teach:
“… as a fixed schedule based ..”

Malik teaches:
“… as a fixed schedule based ..”

Malik teaches the invitee regulation component 312 can send messages to invitees on a programmed schedule indicating that they have confirmed attendance (fixed schedule) to an upcoming event and that the event is still scheduled to take place., Malik [084]  

Malik teaches the event management server 102 can collate the invitee responses … for the event that the majority of the invitees are agreeable with. In turn, the sponsor can solidify a date, time and/or location for the event and instruct the event management server to proceed to generate a formal event and to manage the event (fixed event) ., Malik [049]

Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Malik teaches event management operations. It would have been obvious prior to the effective filing date to combine,  scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with the event management protocol instructions indicat[ing] how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, to  push event update reports to the event sponsor having summarized information about the progress and management of an event on a scheduled basis.  Malik [024]


Regarding Claim 8, (Currently Amended)

A scheduling system, comprising: 35the information processing device of claim 1; and 57Client Ref. No. FN202100397 a terminal device configured to display a screen for receiving a corresponding one of the event host [[user]] operations and the invite operations.  

Lamons [067] discloses FIG. 1 depicts an embodiment of the systems and methods at a high level of abstraction. In the depicted embodiment of FIG. 1, the system (101) comprises at least one user (103A) who may have at least one associated calendar (105A) using a computer (109A) to communicate with a server (113) over a communication network (107) to schedule at least one event. While there are embodiments in which a single user (103A) will schedule an event that does not require any other users, the more typical case is that a plurality of users (103A, 103B . . . 103n) will collaborate to schedule events. Lamons  [067], [Figure 2], [Figure 1] and Lamons [0120] discloses   a scheduling server (119) accepts and processes requests received over a communications network (107) from users (103) on client devices (109) such as, but not limited to, mobile phones (109A) or smart phones (109A), desktop computers (109B) and/or laptop and tablet computers (109C)., Lamons [0120]


Regarding Claim 9,  (Currently amended) 

An event scheduling method performed by a chat server providing an information sharing system between a plurality of devices, comprising: receiving a registration request for a candidate event from[[ ,]] a first terminal device, the registration request including identification information corresponding to a plurality of invitees[[users]] to the candidate event and information on a plurality of dates and times for the candidate event, the first terminal device corresponding to an event host; requesting an event management server to register the plurality of dates and times in [[user ]]schedules for each of the plurality of invitees[[users]], the plurality of invitees being some of a plurality of users registered in the event management server and the [[user ]]schedules being included in a user schedule table for the plurality of users stored in the event management server; transferring the plurality of dates and times to a plurality of second terminal devices corresponding to the plurality of invitees respectively; receiving information about whether or not to attend the candidate event from the plurality of second terminal devices; determining one of the plurality of dates and times as a fixed schedule based on the information received from the plurality of second terminal devicesthe event management serverthe plurality of dates and times in schedules for the plurality of invitees other than the one determined as the fixed schedule.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 9 is directed to a method, “an event scheduling method performed by a chat server providing an information sharing system between a plurality of devices, comprising:”,  “a first terminal device”,  “an event management server”, “a plurality of second terminal devices”,  Lamons discloses the method as claimed [052] –[058], [0120], [Figure 1] , [Figure 5].



Regarding Claim 10, (Currently amended) 

A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors of a chat server providing an information sharing system between a plurality of devices, causes the processors to perform a method, comprising: receiving a registration request for a candidate event from[[ ,]] a first terminal device, the registration request including identification information corresponding to a plurality of invitees[[users]] to the candidate event and information on a plurality of dates and times for the candidate eventthe first terminal device corresponding to an event host; requesting an event management serverthe plurality of dates and times  in [[user ]]schedules for each of the plurality of invitees[[users]], the plurality of invitees being some of a plurality of users registered in the event management server and the [[user ]]schedules being included in a user schedule table for the plurality of users stored in the event management server; transferring the plurality of dates and times to a plurality of second terminal devices corresponding to the plurality of invitees respectively; receiving information about whether or not to attend the candidate event from the plurality of second terminal devices; determining one of the plurality of dates and timesthe information received from the plurality of second terminal devices; and requesting the event management serverthe plurality of dates and times in schedules for the plurality of invitees other than the one determined as the fixed schedule.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to “;  “A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors of a chat server providing an information sharing system between a plurality of devices, causes the processors to perform a method, comprising”, “a first terminal device”, “an event management server”, “ a plurality of second terminal devices ...”,  Lamons discloses the a non-transitory recording medium storing a plurality of instructions as claimed [052] –[058], [0120], [Figure 1] , [Figure 5].



Claim(s) 3, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamons (US 2016/0098687 A1) in view of Jon (US 2015/0,347,983 A1).

Regarding Claim 3,  (Currently Amended)

The information processing device of claim 2 wherein the circuity further receives information on one or more users other than the plurality of invitees[[users]] from the event management serverand being some of the plurality of users registered in the event management server, and receives, from the first terminal device, the registration request including identification information corresponding to the one or more users

Same as above Lamons [026]-[027], [070] and Lamons [0111]

Jon teaches:
“… the one or more users being relevant to a keyword that is received…”

Jon teaches the user to enter[s] a text string describing an aspect of the appointment, and identify proposed appointments based on searching through the calendar history for matches on the text string. The text string might match the name of an appointment, a day on which the appointment was held, the name of an invitee or set of invitees for the appointment, etc. Once the user selects a proposed appointment in either case, the application adds this appointment to the calendar of the user, and the user can edit the details (e.g., change the time, invitees, location, etc.) before sending invitations to the appointment to the finalized list of invitees., Jon [0192], [0195]
	
Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with searches through the previous appointments using the text input, as taught by Jon to make the applications easier to use. Jon [001]



Regarding Claim 4, (Currently Amended)

The information processing device of claim 3, 5wherein the circuitry acquires, The information processing device of claim 3, wherein the circuitry acquires, from the event management server, … common to the plurality of users as information on a plurality of available schedules, transmits the information on the plurality of available schedules to the first terminal device, and receives information on selected schedules of the plurality of available from the first terminal device, the selected schedules being selected by the first terminal.  

Same as above Lamons [026]-[027], [070] and Lamons [0111]

	Lamons does not teach”
“… available time zones …”

Jon teaches:
“… available time zones …”

Jon teaches users to specify a particular time zone for an appointment., Jon [abstract] , [004], [048],[094], [Figure 6]

Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with specify a time zone for the event , as taught by Jon to make the applications easier to use. Jon [001]


Regarding Claim 5, (Currently Amended)

The information processing device of claim 4, wherein the circuitry acquires, from the event management server, the information on the plurality of available schedules by specifying a period of time as a criterion, wherein, in a case that there is … , the circuitry changes the period of time …  set as the period of time to acquire the plurality of available schedules.

Same as above Lamons [026]-[027], [070] and Lamons [0111]

	Although highly suggested, Lamons does not explicitly teach:
“… no available schedule … shorter than a value currently …”


Jon teaches:

“… no available schedule … shorter than a value currently …”

Jon teaches when the time slot is not available, the process modifies (at 2830) the time slot for the selected appointment option to an available time slot. The process then presents (at 2835) the appointment option for the modified time slot. , Jon [0219] and Jon teaches end time options 2740, allowing the user to choose a length and corresponding end time for the appointment., Jon [0209] , [096]

Jon teaches choosing a length of time for an appointment, and thus, Jon teaches choose a length and corresponding end time for the appointment, rather than the same length as the initial proposed time, and thus,  the appointment time can be shortened), see Jon [209 ], [0165]


	Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with adjusting the start and end time of a meeting, as taught by Jon to make the applications easier to use. Jon [001]



Regarding Claim 6,  (Original)

The information processing device of claim 5, wherein, in a case that there is no available schedule after the period of time is changed, the circuitry notifies the first terminal device that there is no available schedule.  

Malik teaches the event management server 102 can employ analysis component 202 to analyze the request for the new event in view of information stored in data store 320 to determine similarities between the new event request and one or more previous event requests, and manage the new event based in part on information stored in data store 320 regarding the previous similar event. … e event initiative component 314 can facilitate employing analysis component 202 to identify suggestions and modification to an event and automatically implement such suggestions/modifications or provide such suggestions/changes, Malik [066]

	Although highly suggested, Malik does not explicitly teach:
“… no available schedule … shorter than a value currently …”

Jon teaches:
“… no available schedule … shorter than a value currently …”

Jon teaches when the time slot is not available, the process modifies (at 2830) the time slot for the selected appointment option to an available time slot. The process then presents (at 2835) the appointment option for the modified time slot. , Jon [0219] and Jon teaches end time options 2740, allowing the user to choose a length and corresponding end time for the appointment., Jon [0209] 

Jon teaches choosing a length of time for an appointment, and thus, Jon teaches choose a length and corresponding end time for the appointment, rather than the same length as the initial proposed time, and thus,  the appointment time can be shortened), see Jon [209 ], [0165]


Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with adjusting the start and end time of a meeting , as taught by Jon to  order to create a new appointment with the characteristics specified by the appointment.. Jon [0207].



Regarding Claim 7,  (Currently Amended)

The information processing device of claim 4, wherein the event management server manages resource reservations, wherein, when receiving, from the first terminal device, the registration request including using a resourceevent management server, information on available time zones common to the plurality of users and the resource as information on the plurality of available schedules, and transmits the information on the plurality of available schedules to the first terminal device.

Lamons [026]-[027], [070] and Lamons [0111]
and Jon [abstract] , [004], [048],[094], [Figure 6]
 
Lamons teaches scheduling and planning, and particularly to computer-aided predictive scheduling and planning for meetings. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, scheduling a meeting between two users at a mutually available time without the use of a human intermediary, as taught by Lamons, with specify a time zone for the event , as taught by Jon to make the applications easier to use. Jon [001]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2020/0403815 A1) discloses instant messages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA LABOGIN/             Examiner, Art Unit 3624                                                                                                                                                                                           

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624